EXHIBIT 10.9


AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT


THIS AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT is made as
of the 29th day of June, 2007,between Merchants and Manufacturers
Bancorporation, Inc., a Wisconsin corporation and its successor and assigns
(collectively, “Employer”) and James Mroczkowski, an adult resident of the State
of Wisconsin (the “Executive”).
 
RECITALS
 
WHEREAS, Executive is a key employee of Employer, and
 
WHEREAS, Executive possesses unique knowledge and skills that are integral to
Employer’s continued success,
 
WHEREAS, Employer established this Agreement on January 1, 2004 for purposes of
promoting in Executive the strongest interest in the successful operation of
Employer and increased efficiency in Executive’s work and to provide Executive
with additional benefits upon retirement, death, disability or other termination
of employment; and
 
WHEREAS, Employer and Executive now wish to amend and restate this Agreement to
comply with the requirements of Internal Revenue Code Section 409A.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of services to be performed after the date of
this Agreement but prior to Executive’s retirement or other Separation From
Service and in consideration of the foregoing Recitals and the agreements set
forth below, the parties hereto agree as follows:
 
1.           Definitions.
 
              (a)           Age– “Age” shall mean the age of the person as of
his/her last birthday.
 
              (b)           Beneficiary– “Beneficiary” shall mean the
individual, individuals, entity or entities that Executive designates, in
accordance with Section 2.6 below, as the recipient of any benefits that may be
payable under this Agreement following Executive’s death.  
 
              (c)           Board of Directors– “Board of Directors” shall refer
to the complete Board of Directors of the organization designated in each
reference.
 
              (d)           Change in Control– For purposes of this Agreement, a
“Change in Control” shall be deemed to have occurred if any “individual, entity
or group” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities representing 25% or more of
the voting power of the securities of MMBC or any of MMBC’s affiliates or
becomes the owner of all or substantially all of the assets of MMBC or any of
Employer’saffiliates or if the shareholders of MMBC or an affiliate of MMBC
approve a reorganization, merger or consolidation of MMBC or any affiliates of
MMBC.  “Change in Control” shall not refer to or include any transaction
involving only entities affiliated directly or indirectly with MMBC.  The
Executive Personnel/Compensation Committee of MMBC shall, in its sole
discretion, determine whether a particular event or a series of events are
related to a corporate reorganization, restructuring, refinancing or other
similar occurrence referenced in the last sentence.
 


--------------------------------------------------------------------------------


 
              (e)           Disability– “Disability” shall mean, if Executive is
insured under a long-term disability insurance policy the premiums for which are
paid by Employer, the individual is determined to have suffered a total
disability (or equivalent designation) under such policy.  If Executive is not
insured under such a disability insurance policy, “Disability” shall mean
Executive’s inability, as the result of physical or mental incapacity, to
substantially perform his duties for a period of 180 consecutive days.  If
Executive and Employer cannot agree as to the existence of a disability, the
determination shall be made by a qualified independent physician acceptable to
both parties, or alternatively, by a physician designated by the president of
the medical society for the county in which Executive resides.  The costs of any
such medical examination shall be borne by Employer.
 
              (f)           Discharge for Cause– “Discharge for Cause” shall
mean Executive’s Separation From Service by Employer because of:
 
                     (1)           A failure by Executive to substantially
perform his duties (other than failure resulting from incapacity) after a
written demand by the Board of Directors of the Employer, which demand
identifies, with reasonable specificity, the manner in which the Board of
Directors of the Employer believes Executive has not substantially performed,
and Executive’s failure to cure within a reasonable period of time after his
receipt of this notice;
 
                     (2)           A criminal conviction of or plea of nolo
contendere by Executive for any act involving dishonesty, breach of trust or a
violation of the banking laws of the State of Wisconsin or the United States;
 
                     (3)           A criminal conviction of or plea of nolo
contendere by Executive for the commission of any felony;
 
                     (4)           A breach of fiduciary duty by Executive
involving personal profit;
 
                     (5)           A willful violation of any law, rule or order
by Executive (other than traffic violations or similar offenses); or
 
                     (6)           Incompetence, personal dishonesty or material
breach of any provision of this Agreement or any willful misconduct by
Executive.
 
              For purposes of this definition, no act, or failure to act, on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that the action or
omission was in the best interest of Employer.  A “Discharge for Cause” shall
also be deemed to occur immediately and without a right to cure if:
 

2

--------------------------------------------------------------------------------


                (1)           Executive is suspended and/or temporarily
prohibited from participating in the conduct of Employer’s or any of Employer’s
affiliates’ affairs by a regulatory agency; or
 
         (2)           Executive is removed and/or permanently prohibited from
participating in the conduct of Employer’s or any of Employer’s affiliates’
affairs by an order issued by a regulatory agency.
 
              (g)           Early Retirement Date– “Early Retirement Date” shall
mean the first day of the month following the month in which Executive reaches
age 55.
 
              (h)           Executive Personnel/Compensation Committee–
“Executive Personnel/Compensation Committee” shall mean the Executive
Personnel/Compensation Committee of MMBC’s Board of Directors.  If no such
committee exists, then the outside directors of MMBC shall comprise the
Executive Personnel/Compensation Committee.
 
              (i)            Employer– “Employer” shall mean Merchants and
Manufacturers Bancorporation, Inc., a Wisconsin corporation, and any successor
in interest to Merchants and Manufacturers Bancorporation, Inc..  
 
              (j)            MMBC– “MMBC” shall mean Merchants and Manufacturers
Bancorporation, Inc., a Wisconsin corporation, and any successor in interest to
Merchants and Manufacturers Bancorporation, Inc.]
 
              (k)           Normal Retirement Date– “Normal Retirement Date”
shall mean the first day of the month following the month in which Executive
reaches age 65.
 
              (l)            Reduced Benefit Factor– The “Reduced Benefit
Factor” shall be the percentage of the benefit that the Executive could receive
at a particular age, determined according to the attached Schedule A.  For
example, at age 55, the Reduced Benefit Factor would be 25%, such that Executive
would receive 25% of the benefits calculated under Section 2.1 below.
 
             (m)          Separation From Service– “Separation From Service”
means the termination of the Executive’s employment with the Employer for
reasons other than death.  Whether a Separation From Service takes place is
determined in accordance with the requirements of Internal Revenue Code Section
409A based on the facts and circumstances surrounding the termination of the
Executive’s employment and whether the Employer and the Executive intended for
the Executive to provide significant services for the Employer following such
termination.
 
              (n)           Specified Employee– “Specified Employee” shall have
the same meaning as under Internal Revenue Code Section 409A and the regulations
thereunder.
 

3

--------------------------------------------------------------------------------



2.           Payment of Benefits.
 
                              2.1           Benefits Upon Normal Retirement.
 
             Upon Executive’s Separation From Service on or after the Normal
Retirement Date, Employer shall pay to Executive (or to Executive’s Beneficiary
or Beneficiaries), as compensation for services rendered prior to such date, an
annual amount (payable in monthly installments) equal to fifty percent (50%) of
the “base compensation” that Executive received from Employer during the
calendar year immediately preceding Executive’s Separation From Service.
 Subject to the restriction in Section 2.8 below, payments under this Section
shall commence on the first day of the month coincident with or next following
Executive’s date of Separation From Service and continue for a period of 180
months thereafter.
 
                              2.2           Benefits Upon Early Retirement.
 
             Upon Executive’s Separation From Service on or after reaching the
Early Retirement Date but prior to the Normal Retirement Date, Employer shall
pay to Executive (or to Executive’s Beneficiary or Beneficiaries), as
compensation for services rendered prior to such date an annual amount (payable
in monthly installments) calculated under Section 2.1 above, multiplied by the
Reduced Benefit Factor in Schedule A.  Subject to the restriction in Section 2.8
below, such payments shall commence on the first day of the month coincident
with or next following the date of Separation From Service and shall continue
for a period of 180 months thereafter.
 
              2.3           Benefits Upon Disability.
 
             Upon Executive’s Separation From Service prior to the Normal
Retirement Date due to Disability, no separate provision is made for a
disability benefit under this Agreement.  However, any such Executive shall be
considered, notwithstanding such Separation From Service, to continue to be an
Executive in this Agreement, and in the event of such Executive’s death while
disabled and for so long as the disability continues prior to reaching the Early
Retirement Date, such Executive’s beneficiary shall receive the survivor’s
benefits described in Section 2.5(a).  In the event Executive lives to the Early
Retirement Date, Executive (or Executive’s Beneficiary or Beneficiaries) shall
be entitled to receive the early retirement benefit described in Section 2.2,
such payments commencing on the first day of the month coincident with or next
following the Early Retirement Date.
 
                              2.4           Other Separations From Service.
 
              (a)           Voluntary Separation From Service Prior to the Early
Retirement Date or Discharge for Cause at any Time.  Upon Executive’s voluntary
Separation From Service prior to reaching the Early Retirement Date, for reasons
other than death or Disability, or upon Executive’s Discharge for Cause at any
time, Employer shall not be obligated to pay any benefit to Executive (or to
Executive’s Beneficiary or Beneficiaries) pursuant to this Agreement, and
Executive (and Executive’s Beneficiary or Beneficiaries) shall have no further
right to receive any benefit hereunder.
 
              (b)           Involuntary Separation From Service Prior to the
Early Retirement Date Other Than Because of Death, Disability or Discharge for
Cause.  Upon Executive’s involuntary Separation From Service prior to reaching
the Early Retirement Date, for reasons other than Death, Disability, or
Discharge for Cause, Employer shall not be obligated to pay any benefit to
Executive (or to Executive’s Beneficiary or Beneficiaries) pursuant to this
Agreement, and Executive (and Executive’s Beneficiary or Beneficiaries) shall
have no further right to receive any benefit hereunder.
 

4

--------------------------------------------------------------------------------


 
              (c)           Separation From Service At or After A Change in
Control.  If Executive has a Separation From Service as a result of a Change in
Control, Executive (or Executive’s Beneficiary or Beneficiaries) shall have a
fully vested right to receive a lump sum payment equal to the greater
of:  (i) the present value of the normal retirement benefit described in Section
2.1 above, calculated as if the payments would begin on Executive’s Normal
Retirement Date and using a discount rate equal to 120% of the long-term
applicable rate published by the IRS for the month in which the Change in
Control occurs or (ii) three (3) times his or her highest annual compensation
from Employer (determined on a calendar-year basis from the year prior to the
Change in Control through the date of the Separation From Service).  Subject to
the restriction in Section 2.8 below, the lump sum payment shall be made to
Executive within thirty (30) days after the Executive’s date of Separation From
Service.  For purposes of this Section 2.4(c), Executive’s Separation From
Service shall be deemed to have resulted from a Change in Control if:  Employer
terminates Executive’s employment for any reason other than death, Disability or
Discharge for Cause, at any time:  (a) within ninety (90) days before a Change
in Control; or (b) at any time within twelve (12) months after a Change in
Control.  Executive’s Separation From Service shall also be deemed to have
resulted from a Change in Control if, within ninety (90) days before or within
twelve (12) months after a Change in Control, Executive has a voluntary
Separation From Service after Employer has significantly lessened Executive’s
title, duties, responsibilities or compensation or otherwise changed Executive’s
employment status without Executive’s prior written consent.
 
              (d)           Transition Services.  If the Executive’s employment
does not terminate as a result of a Change in Control, as provided in Subsection
2.4 (c) above, but Executive continues to work for Employer and/or for a
successor employer for at least twelve (12) months following a Change in Control
(the “Transition Period”), then upon Executive’s Separation From Service for any
reason other than a Discharge for Cause, no benefits shall be payable under
Section 2.1 above, but Executive shall have a nonforfeitable right to receive
benefits under this Agreement equal to the greater of: (i) the present value of
the normal retirement benefit described in Section 2.1 above, calculated as if
the payments would begin beginning on Executive’s Normal Retirement Date and
using a discount rate equal to 120% of the rate provided for in Section
1274(d)(1)(B) of the Code for the month in which the Executive’s Separation From
Service occurs or (ii) three (3) times his or her highest annual compensation
from Employer (determined on a calendar-year basis from the year prior to the
Change in Control through the date of the Change in Control) (such greater
amount hereinafter referred to as the “Transition Benefit”).  Subject to the
restriction set forth in Section 2.8 below, where the Separation From Service
occurs within the two-year period following the date of the Change of Control,
the payment of Transition Benefit shall be made to Executive within thirty (30)
days after the Executive’s date of Separation From Service.  Where the
Separation From Service occurs more than two years following the date of the
Change of Control, the amount of the Transition Benefit shall be credited to a
bookkeeping account (the “Account”) and shall be paid to the Executive in 180
monthly installments payable on the declining balance method, commencing on the
first date of the month coincident with or next following the date of Separation
From Service (subject to the restriction set forth in Section 2.8 below) and
continuing on the first day of each month thereafter until the balance of the
Account has been paid to the Executive.  On December 31 of each year in which
the Executive maintains a balance in the Account, the Account shall be credited
with interest on the average weighted balance of the Account for the year at
100% of the annual short-term rate provided for in Section 1274(d)(1)(B) of the
Code for the month of June of such year.  Each monthly installment that is paid
to the Executive will reduce the balance in the Executive’s Account.  By way of
illustration, if the average weighted balance in the Executive’s Account for
2015 is $200,000 and the ending balance on December 31, 2015 was $188,00, if the
annual short-term rate provided for in Section 1274(d)(1)(B) for June 2015 is 5%
and the Executive were entitled to 120 remaining monthly installments, each
monthly installment payment for 2016 would be $1,650 (($188,000 +$10,000)/120).
 

5

--------------------------------------------------------------------------------


 
              2.5           Survivorship Benefits.
 
              (a)           Prior to Commencement of Normal or Early Retirement
Benefits.  If Executive dies while in the service of Employer or after a
Separation From Service due to Disability and while disabled or after a
Separation From Service on or after the Early Retirement Date, but prior to
commencement of any benefit payment under this Agreement, Employer shall pay to
Executive’s Beneficiary or Beneficiaries a survivor’s benefit of 180 equal
monthly installments equal to Executive’s fixed normal retirement benefit as
described in Section 2.1 (and expressed as a monthly benefit), commencing on the
first day of the month after Executive’s death and continuing on the first day
of each month thereafter until all such payments are completed.  (In the event
that there are multiple Beneficiaries, their combined benefit shall be equal to
this amount.)  In the event a Beneficiary dies before receiving all the
survivor’s benefit payments, the remaining payments shall be paid to the legal
representatives of the Beneficiary’s estate.  Payment of the survivor’s benefit
shall relieve Employer of the obligation to pay any other benefit, which
Executive would have otherwise received under the terms of this Agreement.
 
              (b)           After Commencement of Benefits.  If Executive dies
after any benefit payments have commenced, but prior to receiving all of the
scheduled minimum number of monthly payments, Employer shall pay the remaining
monthly payments to Executive’s Beneficiary or Beneficiaries.  (In the event
that there are multiple Beneficiaries, their combined benefit shall be equal to
this amount.)  In the event a Beneficiary dies before receiving all the
remaining payments, the then-remaining payments shall be paid to the legal
representatives of the Beneficiary’s estate.
 
              2.6    Recipients of Payments:  Designation of Beneficiary.  All
payments to be made by Employer shall be made to Executive, if living.  In the
event of Executive’s death prior to the receipt of all benefit payments, all
subsequent payments to be made under this Agreement shall be to Executive’s
Beneficiary or Beneficiaries.  Executive shall designate a Beneficiary by filing
a written notice of such designation with Employer in such form as Employer may
prescribe.  Executive may revoke or modify said designation at any time by a
further written designation.  Executive’s beneficiary designation shall be
deemed automatically revoked in the event of the death of the Beneficiary or, if
the Beneficiary is Executive’s spouse, in the event of dissolution of
marriage.  If no designation shall be in effect at the time any benefits payable
under this Agreement shall become due, the Beneficiary shall be the spouse, or
if no spouse is then living, the legal representative of Executive’s
estate.  All designations under this section must be made on the Beneficiary
Designation form attached on Schedule B.
 
              2.7           Potential Tax Consequences.  If the payment of any
of the compensation or benefits contemplated under this Agreement (when added to
any other payments or benefits provided to the Executive) will result in the
payment of an “excess parachute payment,” as that term is defined in Section
280(G) of the Internal Revenue Code of 1986, as amended (the “Code”), then in
such event, the Employer shall pay the Employee an additional amount for each
calendar year in which an excess parachute payment is received by the Executive
(the “Gross-up Payment”).  The Gross-up Payment is intended to cover the
Executive’s liability for any parachute tax under Code Section 4999 on such
excess parachute payment, as well as federal and state income taxes and
parachute tax on the additional amount, and shall be computed using such
reasonable calculation methods as adopted by the Board of Directors of the
Employer at such time.  The Gross-up Payment shall be made to the Executive no
later than the calendar year following the year in which the Executive remits
the required parachute or other taxes to the federal or state tax authorities.
 

6

--------------------------------------------------------------------------------


 
              2.8           Restriction on Timing of
Distribution.  Notwithstanding any provision of this Agreement to the contrary,
if the Executive is considered a Specified Employee at the time of his or her
Separation From Service, under such procedures as established by the Employer,
in accordance with Section 409A of the Code, benefit distributions that are made
upon such Separation From Service may not commence earlier than six (6) months
after the date of such Separation From Service.  Therefore, in the event this
Section 2.8 is applicable to the Executive, any distributions which would
otherwise be paid to the Executive within the first six months following the
date of the Executive’s Separation From Service shall be accumulated and paid to
the Executive in a lump sum on the first day of the seventh month following the
Separation From Service.  All subsequent distributions shall be paid in the
manner specified.
 
3.           Successors; Binding Agreement.
 
              (a)           Employer will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to substantially
all of the business and/or assets of Employer (“Successor Organization”) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would have been required to perform if no such
succession had taken place.  If such succession is the result of a Change in
Control, such assumption shall specifically preserve to Executive (and
Executive’s Beneficiary or Beneficiaries), for the then remaining term of this
Agreement, the same rights and remedies (recognizing them as being available and
applicable as the result of the Change in Control effectuating said succession)
provided under this Agreement upon a Change in Control. 
 
              (b)           No right or interest to or in any payments or
benefits under this Agreement shall be assignable or transferable in any respect
by Executive, nor shall any such payment, right or interest be subject to
seizure, attachment or creditor’s process for payment of any debts, judgments,
or obligations of Executive.
 
              (c)           Any rights and obligations of Employer under this
Agreement may be assigned or transferred by Employer to any of its affiliates
prior to a change in control as defined in this Agreement.
 
4.           Administration and Interpretation of this Agreement.
 
              Interpretation by the Employer and/or the Executive
Personnel/Compensation Committee shall be final and binding upon Executive (and
Executive’s Beneficiary or Beneficiaries).  The Employer and/or the Executive
Personnel/Compensation Committee may adopt rules and regulations relating to
this Agreement as it may deem necessary or advisable for the administration
thereof.
 
5.           Claims Procedure.
 
              If Executive (or Executive’s Beneficiary or Beneficiaries) (each
hereinafter referred to individually as a “Claimant”) is denied all or a portion
of an expected benefit under this Agreement for any reason, he or she may file a
claim with the Executive Personnel/Compensation Committee.  The Executive
Personnel/Compensation Committee shall notify the Claimant within 60 days of
allowance or denial of the claim, unless the Claimant receives written notice
from the Executive Personnel/Compensation Committee prior to the end of the
sixty (60) day period stating that special circumstances require an extension of
the time for decision.  The notice of the Executive Personnel/Compensation
Committee’s decision shall be in writing, sent by mail to Claimant’s last known
address, and, if a denial of the claim, must contain the following information:
 

7

--------------------------------------------------------------------------------


 
              (a)           the specific reasons for the denial;
 
              (b)           specific reference to pertinent provisions of the
Agreement on which the denial is based; and
 
              (c)           if applicable, a description of any additional
information or material necessary to perfect the claim, an explanation of why
such information or material is necessary, and an explanation of the claims
review procedure.
 
6.           Review Procedure.
 
              (a)           A Claimant is entitled to request a review of any
denial of Claimant’s claim by the Executive Personnel/Compensation
Committee.  The request for review must be submitted in writing within 60 days
of mailing of notice of the denial.  Absent a request for review within the
60-day period, the claim will be deemed to be conclusively denied.  The Claimant
or Claimant’s representative shall be entitled to review all pertinent
documents, and to submit issues and comments orally and in writing.
 
              (b)           If the request for review by a Claimant concerns the
interpretation and application of the provisions of the Agreement and Employer’s
obligations, then the review shall be conducted by a separate committee
consisting of three persons designated or appointed by the Executive
Personnel/Compensation Committee.  The separate committee shall afford the
Claimant a hearing and the opportunity to review all pertinent documents and
submit issues and comments orally and in writing and shall render a review
decision in writing, all within sixty (60) days after receipt of a request for a
review, provided that, in special circumstances (such as the necessity of
holding a hearing) the committee may extend the time for decision by not more
than sixty (60) days upon written notice to the Claimant.  The Claimant shall
receive written notice of the separate committee’s review decision, together
with specific reasons for the decision and reference to the pertinent provisions
of this Agreement.
 
              (c)           Executive (and Executive’s Beneficiary or
Beneficiaries) shall not be entitled to pursue any court or other relief under
this Agreement unless Executive (or Executive’s Beneficiary or Beneficiaries)
has first exhausted all of the remedies provided in Sections 6(a) and 6(b)
above.
 
7.           Life Insurance and Funding.
 
              Employer in its discretion may apply for and procure as owner and
for its own benefit, insurance on the life of Executive, in such amounts and in
such forms as Employer may choose.  The Executive shall have no interest
whatsoever in any such policy or policies, but at the request of Employer,
Executive shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom Employer has applied for insurance.
 

8

--------------------------------------------------------------------------------



              The rights of Executive (or Executive’s Beneficiary or
Beneficiaries), or estate, to benefits under this Agreement shall be solely
those of an unsecured creditor of Employer.  Any insurance policy or other
assets acquired by or held by Employer in connection with the liabilities
assumed by it pursuant to this Agreement shall not be deemed to be held under
any trust for the benefit of Executive, Executive’s Beneficiary or
Beneficiaries, or Executive’s estate, or to be security for this performance of
the obligations of Employer but shall be, and remain, a general, unpledged, and
unrestricted asset of Employer.
 
              If Employer elects to protect against its liabilities under this
Agreement by purchasing any insurance or other similar product on the life of
Executive or on any pool or group of similarly situated individuals, then
Executive acknowledges that Employer shall have no obligation to provide any
benefits under this Agreement if Executive makes any material misstatement,
fails to disclose any material information or otherwise acts in any way (e.g.,
commits suicide) which allows the underlying insurer to reduce or eliminate its
payments under that policy or reduce or avoid making payments to Employer under
that insurance policy.  Under such circumstances, Employer may reduce or
eliminate any or all benefits under this Agreement to reflect the actual benefit
that Employer receives under such policy.
 
8.           Employment Not Guaranteed by Agreement.
 
              Neither this Agreement nor any action taken hereunder shall be
construed as giving Executive the right to be retained as an executive employee
or as an employee of Employer for any period.  To the extent that Employer and
Executive enter into (or previously have entered into an employment agreement),
the terms of that agreement shall run concurrently with this Agreement, but each
separate agreement shall be considered applied on its own and separate from the
other agreement.
 
9.           Taxes.
 
              Employer shall deduct from all payments made hereunder all
applicable federal or state taxes required by law to be withheld from such
payments, and all benefit amounts payable hereunder are stated before any such
deductions.
 
10.         Amendment and Termination.
 
              The Board of Directors of Employer may, at any time, amend or
terminate this Agreement, provided that the Employer’s Board may not reduce or
modify any benefit in pay status to Executive or to any Beneficiary hereunder or
any benefit that would become payable hereunder if Executive were to have died
or were to have been involuntarily terminated under Section 2.4(b) hereof on the
day prior to such action by the Board, without the prior written consent of
Executive (or Executive’s Beneficiary or Beneficiaries).
 
              Notwithstanding the preceding provisions, Employer may not reduce,
eliminate or change benefits that Executive has accrued under this Agreement at
any time within ninety (90) days before a Change in Control or at anytime
following a Change in Control.  Employer is entering into this Agreement upon
the assumption that certain existing tax laws will continue in effect in
substantially their current form.  In the event of any changes in Federal law
relating to and allowing the tax-free accumulation of earning within a life
insurance policy or any other law which would result in a material adverse
impact upon Employer’s ability to perform its obligations under this Agreement,
Employer shall have an option to terminate or modify this Agreement subject to
the protection afforded Executive in this Section 10.
 

9

--------------------------------------------------------------------------------



11.         Applicable Law.
 
              This Agreement shall be construed according to the laws of the
State of Wisconsin.  Any proceeding arising out of or relating to this Agreement
may only be brought in the State of Wisconsin, County of Waukesha or, if it has
or can acquire jurisdiction, in the United States District Court for the Eastern
District of Wisconsin.  Each of the parties to this Agreement irrevocably
submits to the exclusive jurisdiction of each of the preceding courts in any
such proceeding, waives any objection it may now or hereafter have to venue or
to convenience of forum, agrees that all claims in respect to the proceeding
shall be heard and determined only in such court and agrees to not bring any
proceeding arising out of or related to this Agreement in any other court.
 
12.         Form of Communication.
 
              Any application, claim, notice or other communication required or
permitted to be made by Executive to Employer shall be made in writing and in
such form, as Employer shall prescribe.  Such communication shall be effective
upon mailing, if sent by first class mail, postage pre-paid, and addressed to
Employer’s main office.
 
13.         Captions.
 
              The captions at the head of a section or a paragraph of this
Agreement are designed for convenience of reference only and are not to be
resorted to for the purpose of interpreting any provision of this Agreement.
 
14.         Severability.
 
              The invalidity of any portion of this Agreement shall not
invalidate the remainder thereof, and said remainder shall continue in full
force and effect.
 
15.         Waiver.
 
              No provision of this Agreement shall be deemed to have been waived
unless such waiver is in writing signed by the waiving party.  No failure by any
party to insist upon the strict performance of any provision of this Agreement,
or to exercise any right or remedy consequent upon a breach thereof, shall
constitute a waiver of any such breach, of such provision or of any other
provision.  No waiver of any provision of this Agreement shall be deemed a
waiver of any other provision of this Agreement or a waiver of such provision
with respect to any subsequent breach, unless expressly provided in writing.
 
16.         Neutral Construction.
 
              The language used in this Agreement shall be deemed to be the
language chosen by both of the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against either party.
 

10

--------------------------------------------------------------------------------



17.         Final Agreement.
 
              This Agreement constitutes the entire agreement of the parties
relating to the subject matter hereof.  There are no promises, terms,
conditions, obligations, or warranties other than those contained in this
Agreement.  This Agreement shall supercede all prior communications,
representations, or agreements, verbal or written, among the parties relating to
the subject matter hereof.  As such, any obligation or obligations of Employer
under the following agreement or agreements shall be null and void in lieu of
such benefits as may be payable under this Agreement:  Executive Employee Salary
Continuation Agreement dated May 1, 1992 by and between Merchants &
Manufacturers Bancorporation, Inc. and James Mroczkowski.
 
18.         Binding Effect.
 
              This Agreement shall be binding upon and shall inure to the
benefit of Employer and Executive, and each of their successors, heirs, personal
representatives and permitted assigns.  No sale of substantially all of
Employer’s assets shall be made without the buyer expressly assuming the
obligation of this Agreement.  Any subsequent benefits that Employee or any
Beneficiary receives under this Agreement shall be reduced by the liquidated
damages paid under the preceding clause.
 
19.         Compliance with Section 409A.
 
              This Agreement shall at all times be administered and the
provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the effective date of
this Agreement.
 
        IN WITNESS WHEREOF, this Agreement has been executed by the parties as
of the date first set forth above.


By: /s/ Michael J. Murry                              
                                                                        
Chairman of the Board




/s/ James Mroczkowski                                
                                                                           
Executive



11

--------------------------------------------------------------------------------



SCHEDULE A



Early Retirement Benefit, as a Percentage of Executive’s Normal Retirement
Benefit
Age 
Reduced Benefit Factor 
55
25%
56
30%
57
35%
58
40%
59
45%
60
50%
61
60%
62
70%
63
80%
64
90%

 
 
12

--------------------------------------------------------------------------------

 